Citation Nr: 1518472	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral sacroiliac joint dysfunction, also claimed as secondary to a service-connected iliotibial band syndrome.

2.  Entitlement to service connection for a low back disability including degenerative spondylosis of the lumbar spine, also claimed as secondary to a service-connected iliotibial band syndrome (claimed as back pain).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  It was subsequently transferred to the RO in Oakland, California.

The Board has classified the low back disability (claimed as "back pain") to include degenerative spondylosis of the lumbar spine, given that there is evidence of this particular degenerative disability of the lumbar spine shown in the record.  

The Board has characterized these matters to include claims on a secondary basis based on contentions of the Veteran in a September 2011 written statement that alleged one of his treating physicians indicated his sacroiliac joint disability and "back pain" were secondary to his service connected iliotibial joint dysfunction.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral sacroiliac joint dysfunction is the result of service-connected iliotibial band syndrome. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral sacroiliac joint dysfunction are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for sacroiliac (SI) joint dysfunction is warranted and he has alleged that it is secondary to his service-connected bilateral iliotibial band (ITB) syndrome.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In support of his claim that he has a bilateral SI joint dysfunction that is secondary to his service-connected ITB syndrome, he has submitted evidence from M.D.H., M.D., the Chief of Physical Medicine and Rehabilitation who has treated the Veteran for his ITB syndrome in April 2009 and April 2011 and also undertook a VA muscle disorders C&P examination in February 2009 which had linked the Veteran's ITB syndrome to active service.  In a July 2013 letter, Dr. M.D.H. clarified that his clinical impression was that the Veteran has an SI joint dysfunction, based on findings that included tenderness over the SI joints, lack of joint motion and a recurrent click with hip flexion.  Dr. M.D.H. further stated that the SI joint dysfunction is due to or a result of the Veteran's service-connected ITB syndrome, and provided a rationale that emphasized his experience in caring for a very large number of SI joint dysfunction cases, in conjunction with the Veteran's history and clinical findings.  

The Board notes that there is no medical evidence that directly contradicts the findings and conclusions from this medical opinion, which based the diagnosis on the clinical manifestations, displayed by the Veteran, and provided adequate rationale for the opinion linking the SI joint dysfunction to the service-connected ITB syndrome.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  The Board places the greatest probative weight in the opinion of Dr. M.D.H for reasons explained above.  As such, resolving doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for bilateral SI joint dysfunction is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for bilateral S1 joint dysfunction is granted.  


REMAND

The Board finds that a VA compensation examiner's opinion is needed to assist in making a determination on the issues of entitlement to service connection for low back disability including degenerative spondylosis of the lumbar spine.  Although an April 2009 VA muscle disorders examination report contained a remark indicating there were "some evidence of the secondary development of low back symptoms related to SI joint dysfunction," which presumably would be considered in evaluating the severity of the SI joint dysfunction, the evidence now discloses a lumbar spine disability that appears to be separate from the currently service-connected SI joint dysfunction.  Specifically a June 2011 lumbar spine X-ray shows mild degenerative spondylosis of the lumbar spine greatest at the L5-S1 level.  

To the extent that there is not shown to be a medical opinion specifically addressing whether this disability is either related to service or to the service connected ITB syndrome and/or the now service connected SI joint dysfunction, remand is necessary to obtain such an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) ; and 38 C.F.R. § 3.159(c)(4).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since July 2011 pertaining to the lumbar spine.  In this regard, noting that VA records were "electronically reviewed," as on the July 2013 Statement of the Case, will not suffice.  Instead, all VA records must be associated with the paper or electronic record.

2.  Then obtain a medical opinion from a qualified examiner.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  No examination is necessary unless otherwise indicated.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild degenerative spondylosis (see June 2011 VA X-ray report), had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mild degenerative spondylosis of the lumbar spine was caused (in whole or in part) by a service-connected disability (ITB syndrome or SI joint dysfunction)?

(c) Is it at least as likely as not that the Veteran's diagnosed mild degenerative spondylosis of the lumbar spine was aggravated beyond the natural progress of the disease by a service-connected disability (ITB syndrome or SI joint dysfunction)?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for back symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

3.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


